Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered.	
This action is a Non-Final action on the merits in response communications filed on 04/09/2021.
Claims 1, 10, 11 and 19 have been amended. Therefore Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Argument
Applicant’s remarks have been considered.
Applicant argues that the claims are not directed to abstract ideas.


Applicant argues, “The features of claims 1, 10, and 19 do not recite any activity between humans and cannot be mentally performed by a human. Applicant submits that the claims require computer implementation…” (pg. 12).  
	The October 2019 Update: SME recites “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such
as a commercial interaction)...,” (pg. 5). Here, the claim is directed to assigning an agent from a pool of agents which is indicative of an interaction using generic computer component with a person. 
	Further, the October 2019 guidance indicates that claims can recite a mental process even if they are claimed as being performed on a computer (pg. 8). Here, Claim 1 generically recites a computer (e.g. computer implemented method) for performing the determining and assigning steps. These steps relate to analyzing data that was previously collected and providing a result which is a mental process that can reasonably be performed by a human and/or automated by a generic computer component. 

	
In the remarks Applicant argues, “The present disclosure clearly discloses a voice recognition system that may include one or more microphones and hardware configured to receive electronic voice data and electronic sensors are configured as part of an electronic connected device and are configured to conduct electronic sensor measurements.” (pgs. 12-13).
	Examiner notes that Applicant is arguing features/elements (e.g. voice recognition system and other hardware components) that are not in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no indication in the claims of how the data is collected.

Applicant argues, “ even if the claims are determined to recite a judicial exception, the features of the claims are integrated into a practical application of a judicial exception. Applicant respectfully submits that claims 1-20 include additional features beyond generic computing components.” (pg. 14)
The judicial exceptions are not integrated into a practical application. Claim 1 recites a computer-implemented method. Claim 10 recites the additional elements of a processor and a memory and Claim 19 recites a non-transitory computer readable storage medium and a processor. These are generic computer components  for performing the receiving data input (voice and sensor data), determining the task request base on data input,  determining an agent pool, determining candidate 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.

Applicant argues, “The features accordingly provide an improvement to an existing technology with respect to an automated and autonomous processing of tasks, the electronic determination of locations to execute and fulfill the tasks, and the processing of tasks to be executed and fulfilled.” (pg. 13)
	Applicant has not provided sufficient support to demonstrate an improvement to existing technology. Processing and fulfilment of tasks is not considered a technical field. The paragraphs referred to by the Applicant merely disclose details about the claimed invention. Based on the instant Specification the claimed invention seeks to solve the issue of when an individual may require an agent to urgently facilitate a request and appropriately assigning an agent (see ¶0001).  The claimed invention appears to be an improved business process. However, the Specification and claims do not provide any details regarding an improvement to a technology or a technical field. 
	
Applicant argues that the inventive concept of claims 1-20 are not well understood, routine, and/or do not constitute a conventional activity.
Examiner notes that a rejection under WURC was not made in the first office action.  As stated in the rejection, the additional elements of the processor, memory, non-transitory CRM) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Further nothing in the Specification supports an improvement to a technology or a technical field. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  


The remainder of Applicant’s arguments are moot in view of new grounds of rejection as necessitated by amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining the task request based on the at least one data input
determining an agent pool to execute and fulfill the task request in accordance with the at least one request attribute; 
determining a plurality of candidate locations at which to execute the task request and determining a plurality of candidate locations at which to fulfill the task request in accordance with the at least one request attribute,
assigning a task execution location and a task fulfillment location from the plurality of candidate locations at which to execute and fulfill the task request 
assigning the agent from the agent pool to execute and fulfill the task request

The limitation under its broadest reasonable interpretation covers Methods of Organizing Human Activities relating to managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (e.g. a processor and memory). For example determining an agent and location to perform a task involves managing behavior of the agent and the requestor. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. The limitations also encompass Mental Processes involving observation and data analysis in the determining steps.

The judicial exceptions are not integrated into a practical application. Claim 1 recites a computer-implemented method. Claim 10 recites the additional elements of a processor and a memory and Claim 19 recites a non-transitory computer readable storage medium and a processor. These are generic computer components  for performing the electronic collection and receiving data input (voice and sensor data), determining the task request base on data input,  determining an agent pool, determining candidate locations, electronically assigning a task execution location and a task fulfillment location and electronically assigning the agent from the agent pool. 
The step of electronically collecting and electronically receiving a data input is data gathering activity (e.g. extra-solution activity). The steps of determining task request, an agent pool and determining candidate locations involves data analysis. The steps of assigning a task execution location and a task fulfillment location involves analyzing data and selection (e.g. data gathering). Assigning the agent from an agent pool involves analyzing data and selection (e.g. data gathering). Each of the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the processor, memory, non-transitory crm) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Scicluna et al. (US 2016/0247109).

Claim 1:
Gupta discloses: 
A computer-implemented method for assigning an agent to execute and fulfill a task request, comprising: 
electronically collecting and electronically receiving at least one electronic data input, wherein the at least one electronic data input includes at least one of: at least one voice electronic input and at least one electronic sensor input; (see at least ¶0027, take instruction from recorded audio; see also ¶0028, vocalize a request which can be assigned to various members; see also ¶0093)
determining the task request based on the at least one electronic data input, (see at least ¶0028, vocalize a request for digital assistant to create a reminder to water plants, the reminder can be assigned to any member and executed as a task; see also ¶0099-¶0102, processing voice input as a task)
wherein the task request includes at least one task request attribute that is determined based on electronically analyzing the at least one electronic data input; (see at least ¶0100-¶0101, voice recognition used to determine text content/context; see also ¶0024, the tasks may be augmented based on follow-up questions or with additional details provided by results from a search engine such as when a task is “buy whey protein” the request is parsed to determine the nearest store location; see also ¶0033, user sets a time to request a ride and a third party delegation would include passing the relevant information to a third party ride-sharing app)
determining an agent pool to execute and fulfill the task request in accordance with the at least one request attribute; 
determining a plurality of candidate locations at which to execute the task request and determining a plurality of candidate locations at which and fulfill the task request in accordance with the at least one request attribute, wherein electronic data pertaining to a content of the task request and a category of the task request are analyzed to determine the plurality of candidate locations … ; (see also ¶0024, the tasks may be augmented based on follow-up questions or with additional details provided by results from a search engine such as when a task is “buy whey protein” the request is parsed to determine the nearest store location (e.g. candidate locations to execute or fulfill task); see also ¶0033, user sets a time to request a ride and a third party delegation would include passing the relevant information to a third party ride-sharing app)
electronically assigning a task execution location and a task fulfillment location from the plurality of candidate locations at which to execute the task request and the plurality of candidate locations at which to fulfill the task request; (see also ¶0024, the tasks may be augmented based on follow-up questions or with additional details provided by results from a search engine such as when a task is “buy whey protein” the request is parsed to determine the nearest store location; see also ¶0033, user sets a time to request a ride and a third party delegation would include passing the relevant information to a third party ride-sharing app)
and electronically assigning the agent from the agent pool to execute and fulfill the task request. (see at least ¶0022, assign or delegate task; see also ¶0025,¶0027- ¶0028, task or reminder is assigned)

determining a plurality of candidate locations at which to execute the task request and determining a plurality of candidate locations at which and fulfill the task request in accordance with the at least one request attribute, wherein electronic data pertaining to a content of the task request and a category of the task request are analyzed to determine the plurality of candidate locations at which to execute the task request and the plurality of candidate locations at which to fulfill the task request (see at least ¶0326, a vehicle service booking may include a journey type with multiple pickup locations or multiple drop-off locations, where a pickup address may be selected from multiple addresses and a drop location selected from multiple addresses located in a database) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the task management system including creation of tasks of Gupta with the selection of multiple locations to execute/fulfill the tasks of Scicluna to provide management of resources to fulfill task requests (see Abstract).

	
Claim 10 for a system and Claim 19 for a CRM substantially recites the subject matter of Claim 1 and are rejected based on the same rationale.


Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Scicluna et al. (US 2016/0247109) further in view of Satir et al. (US 2008/0140597).

Claim 2:
	While Gupta and Scicluna disclose claim 1, Gupta further discloses wherein receiving the task request includes determining an urgency associated with the task request and assigning an urgency value associated with the task request, (see at least ¶0110), Gupta does not explicitly disclose the following limitations; however, Satir does disclose:
… wherein a window of time in which the agent executes the task and a window of time in which the agent fulfills the task is analyzed to determine the urgency associated with the task request (see at least ¶0448, when there is a trailer with a more sensitive time window then priority should be given to that trailer) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the task management system including creation of tasks of Gupta and the selection of multiple locations to execute/fulfill the tasks of Scicluna with the priority based on time window of Satir in order to optimize operations (see ¶0003). 
Further, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 for a system substantially recite the subject matter of Claim 2 and is rejected based on the same rationale as given above.

Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Scicluna et al. (US 2016/0247109) further in view of Satir et al. (US 2008/0140597) further in view of Chowdhary (US 10,043,158).

Claim 3:
While Gupta, Scicluna and Satir disclose claim 2, and Gupta further discloses third party delegation (see ¶0033-¶0034), neither explicitly disclose the following limitation; however, Chowdhary does disclose:
wherein the agent pool incudes adding at least one preferred agent and a plurality of third-party agents to the agent pool, wherein the at least one preferred agent and the plurality of third-party agents are added to the agent pool to be possibly selected to execute and fulfill the task request in accordance with the at least one request attribute. (see at least column 11, lines 47-60, vendor who is participating in the transaction, a selling vendor or a third party vendor and storing products at different vendors; see also column 13, lines 50-35, column 12, line 15)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna and the priority based on time window of Satir with third party vendors of Chowdhary in order to optimize or examine a number of available options to fulfill the order (see column 12, 4-10 and line 15, vendor or shipping preferences).

Claim 4:
While Gupta Scicluna and Satir disclose claim 2, Gupta further discloses location preferences (see at least ¶0024 and ¶0048), neither explicitly disclose the following limitations; however, Chowdhury does disclose:
wherein determining the plurality of candidate locations includes adding at least one preferred location and a plurality of third-party locations as at least one of: a candidate task execution location at which to execute the task request in accordance with the at least one request attribute and a candidate task fulfillment location at which to execute the task request in accordance with the at least one request attribute. (see at least column 24, lines 18-31, different shipping locations)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna and the priority based on time window of Satir with third party vendors of Chowdhary in order to optimize or examine a number of available options to fulfill the order (see column 12, 4-10).
	Claims 12 and 13 for a system substantially recite the subject matter of Claims 3 and 4 and are rejected based on the same rationale as given above.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Scicluna et al. (US 2016/0247109) further in view of Satir et al. (US 2008/0140597) further in view of Chowdhary (US 10,043,158) .
Claim 5:
While Gupta, Scicluna, Satir and Chowdhary disclose claim 4, Scicluna further discloses:
determining travel distances from each candidate task execution location of the plurality of candidate locations to a location of a requestor of the task request, wherein a candidate task execution location that is a shortest travel distance to the location of the requestor of the task request is assigned as the task execution location. (see at least ¶0261, the shortest route from the vehicle to start location)
While Gupta discloses the above limitations, none of the references explicitly disclose the following limitations; however, Santoso does disclose:
wherein assigning the task execution location includes determining that the urgency value is above a predetermined threshold associated with the assignment of the task execution location and the task fulfillment location and (see at least ¶0008, task priority is greater or less than; see also ¶0015)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna, the priority based on time window of Satir and third party vendors of Chowdhary with the task priority thresholds of Santoso to facilitate the assignment of personnel to complete the task (see ¶0008).

Claim 6:

associated with the assignment of the task execution location and the task fulfillment location and determining travel distances from the location of the requestor of the task request to each candidate task fulfillment location of the plurality of candidate locations, wherein a candidate task fulfillment location that is a shortest travel distance from the location of the requestor of the task request is assigned as the task fulfillment location. (see at least ¶0261, the shortest route from the vehicle to start location)
While Gupta discloses the above limitations, neither explicitly disclose the following limitations; however, Santoso does disclose:
wherein assigning the task fulfillment location includes determining that the urgency value is above a predetermined threshold… (see at least ¶0008, task priority is greater or less than; see also ¶0015)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna, the priority based on time window of Satir and third party vendors of Chowdhary with the task priority thresholds of Santoso to facilitate the assignment of personnel to complete the task (see ¶0008).

Claim 7:

associated with the assignment of the agent and evaluating the agents of the agent pool to select an agent that is located within a predetermined distance to the task execution location and the task fulfillment location. (see at least ¶0244, determining the shortest distance)
While Scicluna discloses the above limitations, neither explicitly disclose the following limitation; however, Santoso does disclose:
wherein assigning the agent from the agent pool includes determining that the urgency value is above a predetermined threshold … (see at least ¶0008, task priority is greater or less than; see also ¶0015)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna, the priority based on time window of Satir and third party vendors of Chowdhary with the task priority thresholds of Santoso to facilitate the assignment of personnel to complete the task (see ¶0008).
	Claims 14-16 for a system substantially recite the subject matter of Claims 5-7 and are rejected based on the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al. (US 2019/0213528) in view of Perry et al (US 2016/0300178) further in view of Chowdhary (US 10,043,158) further in view of Santoso et al. (US 2003/0149598) .
Claim 8:
While Gupta, Scicluna, Satir, Chowdhary and Santoso disclose claim 7, neither Gupta, Scicluna, Satir, Chowdhary disclose the following limitation; however, Santoso does disclose:
wherein assigning the agent from the agent pool includes determining that the urgency value is below a predetermined threshold (see at least ¶0008, task priority is greater or less than; see also ¶0015)
While Santoso discloses the above limitation, neither Gupta, Perry, Chowdhary nor Santoso explicitly disclose the following limitation; however, Mezo does disclose:
and evaluating the agents of the agent pool to select an agent that will execute and fulfill the task request at a lowest price point compared to other agents of the agent pool. (see at least ¶0040 and ¶0042, selecting the lowest price agent)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine task creation and assignment of Gupta, the selection of multiple locations to execute/fulfill the tasks of Scicluna, the priority based on time window of Satir, third party vendors of Chowdhary and the task priority thresholds of Santoso with the selection of lowest price agents of Mezo in order match agents based on specified requirements (see ¶0006).
	Claims 17 for a system substantially recite Claim 8 and are rejected based on the same rationale as given above.

Claims 9, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Gupta et al. (US 2019/0213528) in view of Scicluna et al. (US 2016/0247109) further in view of Perry et al. (US 2016/0300178).
Claim 9:
While Gupta  and Scicluna disclose claim 1, and Gupta further discloses agent pools (see also ¶0052-¶0053), Gupta nor Scicluna explicitly disclose the following limitations; however, Perry does disclose:
wherein assigning the agent from the agent pool includes sending an unassigned task associated with the task request to the at least one agent selected from the agent pool and determining that the at least one agent selected from the agent pool accepts the unassigned task, wherein a task that is associated with the task request is assigned to the agent of the agent pool based on the acceptance of the unassigned task. (see at least ¶0083, the system may assign the most qualified employee to a task and where the employee can accept or decline the assignment)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the task management system including creation of tasks of Gupta and the selection of multiple locations to execute/fulfill the tasks of Scicluna with the assignment of tasks to employees of Perry to provide a means for task management which allows for employees to accept or decline a task assignment.
	Claim 18 for a system and Claim 20 for a CRM substantially recite the subject matter of Claim 9 and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


CAI, Danqing (US 2014/0156327) discloses collaborative dispatching of jobs including job request, locations and delivery windows.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683